Citation Nr: 0607803	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-41 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a healed diathesis fracture of 
the left femur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the RO, which granted an 
increased rating of 20 percent for the veteran's service-
connected residuals of a healed diathesis fracture of the 
left femur.  

The veteran initiated an appeal asserting that he was 
entitled to an even higher evaluation.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

In January 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge, which was held at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following review of the veteran's claims file, the Board 
finds that additional development of the claim on appeal must 
be undertaken prior to further appellate consideration.  The 
Board wishes to express its regret for the delay that this 
remand will necessarily entail.  The Board emphasizes, 
however, that it is making every effort to comply with 
assistance and notification requirements as set forth under 
the governing law and regulations, and as interpreted by the 
United Sates Court of Appeals for Veterans Claims (Court), so 
as to afford the veteran every opportunity to prevail, and it 
appears from the veteran's January 2006 hearing testimony 
that his service-connected left femur disability might well 
be more severe in nature than reflected on the latest VA 
orthopedic examination, which took place in April 2004.

As well, the Board notes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that VA's review of a service-
connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  The Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).

The report of medical examination that forms the basis for 
the current disability rating in effect for the veteran's 
service-connected left femur disability was completed in 
April 2004.  That report does not specifically set forth 
findings or diagnoses with regard to the veteran's functional 
loss.  The Board believes that a current examination, to 
include an assessment of the functional impairment caused by 
the veteran's service-connected left femur disability, as 
required by DeLuca, is necessary to an informed adjudication 
of the musculoskeletal issue on appeal.

In addition to the foregoing, the VA examiner should be asked 
to comment on all manifestations of the veteran's service-
connected disability to include the left hip and left knee.  
The severity of all manifestations should be stated.

The RO must also send the veteran a letter asking that he 
submit all evidence in his possession that is relevant to the 
issue on appeal.  In addition, the letter must indicate 
sufficient information regarding the assignment of an 
effective date in case an increased rating is granted.  See 
Dingess/Hartman veteran Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should then arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise to 
determine the current nature and 
severity of the veteran's service-
connected disability of the left femur.  
The veteran's VA claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected left femur 
disability to include manifestations of 
the left hip and left knee, if any.  
The extent of any incoordination, 
weakened movement and fatigability on 
use due to pain must also be described 
by the examiner.  

2.  After the above development has 
been completed, the RO should 
readjudicate the veteran's claim taking 
into consideration any evidence which 
has been added to the record since its 
last adjudicative action.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
a Supplemental Statement of the Case 
and given an appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J.A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


